Citation Nr: 1605287	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  09-17 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a total disability rating due to individual unemployability.

2.  Entitlement to an increased rating in excess of 30 percent for a kidney disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from February 1971 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2013 and October 2007 rating decision of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 30, 2015, the Veteran presented sworn testimony during a Video Conference Board hearing in Detroit, Michigan, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The issue of entitlement to an increased rating in excess of 30 percent for a kidney disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Entitlement to a total disability rating due to individual unemployability was granted in a February 5, 2016, Rating Decision of the Detroit, Michigan RO and there is no longer a case or controversy as to that issue.


CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of entitlement to a total disability rating due to individual unemployability because that issue has been rendered moot on appeal.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.101, 20.200, 20.202 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  In the present case, after certification to the Board for adjudication, the Veteran's claim for entitlement to a total disability rating due to individual unemployability was granted in a February 5, 2016, rating decision. This constitutes a full grant of the benefits sought. Hence, there remain no allegations of errors of fact or law for appellate consideration regarding this claim.  The claims are now moot, and accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  See 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal of entitlement to a total disability rating due to individual unemployability is dismissed.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for increased rating in excess of 30 percent for a kidney disability.

The Veteran has claimed since his last VA examination that his disability has worsened as he testified at his 2015 hearing that his dosage of the medication used to treat the symptoms of his kidney disability has steadily increased.  The Veteran's last VA examination, to determine the status of his kidney disability, was in February 2009.  As a result, and given the time that has transpired since his last examination, the Board finds that a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  VA's General Counsel has similarly indicated that when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response, the AOJ should update VA treatment records from the John D. Dingell VA Medical Center in Detroit, Michigan.  The records contained in the claims include treatment until October 2015.

2.  After the above development is accomplished, schedule the Veteran for appropriate VA examination to determine the severity of his kidney disability.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.  A complete rationale for all opinions should be provided.

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to an increased rating in excess of 30 percent for a kidney disability.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


